— Appeal by defendant from a judgment of the County Court, Orange County (Ingrassia, J.), rendered December 22, 1980, convicting him of rape in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The record clearly establishes that the defendant’s guilt of rape in the first degree was proven beyond a reasonable doubt and accordingly the jury’s verdict of guilty will not be disturbed.
Further, we conclude that the defendant’s sentence was not excessive in view of the circumstances of this case (People v Suitte, 90 AD2d 80). O’Connor, J. P., Weinstein, Lawrence and Fiber, JJ., concur.